Case 2:20-cv-02291-DOC-KES Document 79 Filed 04/24/20 Page 1 of 2 Page ID #:968



                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                                    Date: April 24, 2020


 Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
        AL.


 PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                   Not Present
              Courtroom Clerk                                Court Reporter

       ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
             PLAINTIFF:                                  DEFENDANT:
            None Present                                  None Present


       PROCEEDINGS (IN CHAMBERS): APPOINTING SPECIAL MASTER

         The Court hereby APPOINTS Michele Martinez to serve as a Special Master in
 this case, alongside the previously appointed Special Master, the Honorable James L.
 Smith (Ret.).

        The Court also takes this opportunity to highlight that Hon. James Smith (retired)
 and Michele Martinez have assumed the duties of Special Master on a volunteer basis,
 and thanks them both for generously donating their time.

       The Clerk shall serve this minute order on the parties.




  MINUTES FORM 11                                                  Initials of Deputy Clerk: kd
  CIVIL-GEN
Case 2:20-cv-02291-DOC-KES Document 79 Filed 04/24/20 Page 2 of 2 Page ID #:969
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                             Date: April 24, 2020
                                                                            Page 2
